Citation Nr: 0421816	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  00-14 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 
2000, for the award of service connection for prostate 
cancer.

2.  Entitlement to service connection for elevated prostate-
specific antigen (PSA) readings.

3.  Entitlement to service connection for skin growths, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  The veteran served in the Republic of Vietnam during 
the Vietnam War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October and November rating decisions 
in which the RO denied the veteran's claims for service 
connection for hearing loss, skin growths, elevated PSA 
readings, and prostate cancer.  The veteran filed a notice of 
disagreement (NOD) in April 2000.  The RO issued a statement 
of the case (SOC) in April 2000, addressing the claims for 
service connection for hearing loss, skin growths, and 
elevated PSA readings.  The veteran filed a substantive 
appeal in June 2000.  In a May 2000 rating action, the RO 
awarded the veteran service connection for prostate cancer 
effective April 17, 2000, the date his cancer was diagnosed.  
Notice of this decision was sent to the veteran in June 2000.  
During a September 2000 hearing at the RO, the veteran 
expressed his disagreement with the effective date assigned 
for his service-connected prostate cancer.  In an April 2001 
supplemental SOC, the RO addressed this claim.  The veteran 
perfected his appeal on this issue in May 2001, by submitting 
a written statement which the Board accepts as a timely 
Substantive Appeal.  In March 2004, the RO issued a 
supplemental SOC (SSOC) addressing additional evidence 
received concerning the veteran's claims.

As, in an April 2001 rating decision, the RO granted service 
connection for hearing loss, effective April 21, 1999, that 
issue is no longer in appellate status.
In December 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The Board notes that the provision of 38 C.F.R. 
§ 19.9 purporting to confer upon the Board the jurisdiction 
to adjudicate claims on the basis of evidence developed by 
the Board, but not reviewed by the RO, was held to be 
invalid.  Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F. 3d 1339 (Fed. Cir. 
2003).  

In August 2003, the Board remanded the veteran's claims for 
additional development.  After taking action on the remand, 
the RO issued an SSOC in March 2004 reflecting consideration 
of the evidence obtained by the Board; thus, due process 
considerations with regard to the invalidation of 38 C.F.R. 
§ 19.9 have been satisfied.  As the RO continued the denial 
of each claim, these matters have been returned to the Board 
for further appellate consideration.

As a final preliminary matter, the Board notes that, in 
October 2000, the veteran filed an application for a total 
disability rating based on individual unemployability due to 
service-connected disability.  As the RO has not adjudicated 
this matter, it is not properly before the Board; hence, it 
is referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  The veteran was first diagnosed with prostate cancer on 
April 17, 2000.

3.  Elevated PSA readings do not constitute a disability for 
which compensation is payable, and there is no allegation or 
evidence of disability manifested by elevated PSA readings.

4.  The veteran's currently diagnosed intradermal nevus and 
neurofibroma of the skin are not recognized by VA as causally 
related to exposure to herbicide agents used in Vietnam, and 
there is no otherwise no competent medical evidence of a 
nexus between the veteran's current skin disability and his 
military service.  

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 17, 
2000, for an award of service connection for prostate cancer 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.159, 3.400(b)(2)(ii) (2003).

2.  The criteria for service connection for elevated PSA 
readings are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303  
(2003).

3.  The criteria for service connection for skin growths, to 
include as secondary to Agent Orange exposure, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims for service connection for elevated PSA 
readings and skin growths, and the claim for an earlier 
effective date for an award of service connection for 
prostate cancer, have been accomplished.

In March 2003 and January 2004 letters, the April 2000 SOC, 
and the April 2001 and March 2004 SSOCs, VA notified the 
veteran of the legal criteria governing the claims.  After 
each, the veteran was given an opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
information and evidence.  

The Board also finds that the March 2003 and January 2004 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and what evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In these letters, VA requested 
that the veteran provide information to enable it to attempt 
to obtain any outstanding medical evidence pertinent to the 
claims on appeal.  The letter also invited the veteran to 
send in any evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  As regards the matters now before 
the Board, the documents meeting the VCAA's notice 
requirements were provided to the veteran after the rating 
action on appeal and well after a substantially complete 
application was received.  However, the Board finds that the 
lack of pre-adjudication notice in this case has not, in any 
way, prejudiced the appellant.  

The initial rating actions in this case were in October and 
November 1999, prior to the enactment of the VCAA in November 
2000.  The only post-VCAA adjudications are the April 2001 
and March 2004 SSOCs.  The record shows that the veteran's 
notification under the VCAA was completed in March 2003 and 
January 2004, after the issuance of the April 2001 SSOC, but 
prior to the March 2004 SSOC.  All evidence identified by the 
veteran throughout the claims file was of record by March 
2004.  While this was not the initial adjudication after the 
enactment of the VCAA, it was the initial adjudication post-
VCAA notice to the veteran, when all pertinent records were 
in the claims file.  Hence, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Significantly, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained the veteran's identified 
treatment records, and has arranged for the veteran to 
undergo VA examination where relevant to his claims.  
Moreover, the veteran has been given the opportunity to 
submit evidence to support his claims, which he has done.  No 
outstanding sources of pertinent evidence, to include from 
any treatment providers, have been identified, and neither 
the veteran nor his representative has indicated that there 
is any outstanding pertinent evidence that is available, but 
that has not been obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision, at 
this juncture, on each of the claims on appeal.


II Analysis

A.  Earlier Effective Date Claim

The veteran's application for service connection for prostate 
cancer was received on April 21, 1999.  Private and VA 
medical evidence of record indicates that the veteran had 
documented elevated PSA readings from 1996.  Biopsies in May 
1998 and May 1999 were negative for evidence of cancer.  In a 
private medical report dated April 17, 2000, the veteran was 
shown to have adenocarcinoma of the prostate on biopsy.  In a 
November 2000 statement, Dr. P. Kardjian, the veteran's 
treating physician, stated that he had treated the veteran 
since October 1996, and that he was not sure at this time how 
much earlier than the June 2000 diagnosis that the veteran's 
prostate actually harbored any prostate cancer cells.  In 
response to a Board remand, the RO was asked to obtain a 
medical opinion about the onset of the veteran's prostate 
cancer.  In a January 2004 opinion by Dr Kasulke, he stated 
that the "elevation of PSA only indicates prostate tissue 
volume or possible infection.  Only the prostate biopsy can 
determine the presence of prostate cancer."

In a May 2000 rating decision, the RO awarded the veteran 
service connection for prostate cancer on a presumptive basis 
due to his exposure to Agent Orange during service, assigning 
an effective date of April 17, 2000.  

Generally, the effective date for the grant of service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  For claims 
involving presumptive service connection, the effective date 
is the date entitlement arose, if a claim is received within 
one year after separation from active duty; otherwise date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(ii) (2003).

The veteran was discharged from service in July 1967, since 
his claim was not received until April 1999, more than a year 
after his discharge, his effective date is determined by 
determining when entitlement arose, and comparing that date 
to the date his claim was received.  Under the above-
referenced legal authority, whichever date is later is the 
appropriate effective date.  

Review of the record shows that the veteran was not diagnosed 
with prostate cancer until April 17, 2000.  Prior to this 
date he had elevated PSA readings, but no diagnosis.  His 
treating physician's November 2000 statement, and the January 
2004 opinion by the VA doctor, both assert that the elevated 
PSA readings do not definitively indicate prostate cancer.  
This is further evidenced by the fact that the veteran tested 
negative for prostate cancer in May 1998 and May 1999, 
despite elevated PSA readings.  Accordingly, the medical 
evidence of record establishes that entitlement arose on 
April 17, 2000, when the veteran was actually diagnosed with 
prostate cancer.  His application for service connection for 
prostate cancer was received on April 21, 1999.  Because the 
date entitlement arose, April 17, 2000, is the later of the 
two dates, it is the appropriate effective date for the 
veteran's award of service connection for prostate cancer.  

Under these circumstances, the veteran's claim for an 
effective date prior to April 17, 2000, for the award of 
service connection for prostate cancer must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  Service Connection Claims

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309  
(1993).  


1.  Elevated PSA readings

While the veteran has filed a claim for service connection 
for elevated PSA readings, he has not alleged, and the record 
does not otherwise establish, a  disability for which 
compensation is payable.  Elevated PSA readings represent 
only a laboratory finding, and not an actual disability, in 
and of itself, for which VA compensation benefits are 
payable.  The January 2004 VA medical opinion notes that 
elevation of PSA is an indicator not a disability.  While 
these readings may indicate the need for a further testing, 
there is no medical evidence of record establishing that the 
veteran's elevated PSA readings constitute a disability on 
their own.  

In the absence of evidence of a claimed disability, as 
defined by the applicable legal authority, associated with 
his elevated PSA readings, the claim must be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as there simply is no 
competent evidence to support the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53- 56.

2.  Skin Growths

The veteran asserts that his skin growths are due to exposure 
to Agent Orange during active service.  Service records show 
that the veteran did serve in Vietnam during the Vietnam era.  

Service medical records show that the veteran had mild 
hyperhidrosis at his induction examination in June 1965.  
However, there are no complaints or treatment for any skin 
condition or growths during service.  His July 1967 
separation examination shows his skin to be normal, and he 
reported no skin diseases on his Report of Medical History 
completed at this time.

Post-service medical evidence shows that the veteran has been 
treated since 1997 for skin growths, that have been diagnosed 
as intradermal nevus and neurofibroma of the skin.  These 
growths were on his back, on the left side of his nose, near 
his left eye and near his left ear.  No medical opinion is of 
record relating these skin growths to active service or 
exposure to herbicides in service.

Pertinent legal authority provides that, if a veteran was 
exposed to a herbicide agent (to include Agent Orange) during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of  38 C.F.R. § 3.307(d) 
are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  More recently, that 
regulation was amended to add Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes) and 
chronic lymphocytic leukemia (CLL) to the list of diseases 
that are presumed to be associated with Agent Orange 
exposure.  See 66 Fed. Reg. 21366 (May 8, 2001); 68 Fed. Reg. 
59540 (October 16, 2003).  

The Board further notes that there is now a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era.  See Veterans Education and Benefits 
Expansion Act of 2001 Public Law 107-103, 115 Stat. 976 
(2001).  Thus, a presumption of service connection arises for 
a Vietnam era veteran (presumed exposed to Agent Orange) who 
later develops one of the conditions listed above.  

Service connection for disability claimed as due to exposure 
to Agent Orange also may be established by showing that a 
disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.

Initially, the Board notes that there is no basis for 
granting service connection for the veteran's skin growths on 
a presumptive basis.  The veteran's actual diagnosed skin 
conditions-intradermal nevus and neurofibroma of the skin-
are not among those listed in the pertinent regulation as 
entitled to presumptive service connection based on exposure 
to herbicides during active service.  There is no evidence of 
record that he has chloracne, porphyria cutanea tarda, 
myeloma, or soft tissue sarcoma, or any other listed 
disability.  38 C.F.R. § 3.309(e).  Accordingly, although the 
record shows that he served in Vietnam, he is not entitled to 
presumptive service connection for his intradermal nevus or 
neurofibroma of the skin. 

Likewise, there is no basis for a grant of service connection 
for skin growths, on a direct basis.  In this respect, the 
Board notes that the veteran clearly has current skin 
disabilities.  However, there simply is no competent evidence 
of a nexus between any such disability and any incident of 
the veteran's service, to include presumed Agent Orange 
exposure therein.  

The veteran's service medical records are silent as to any 
treatment for a skin disorder.  In fact, the medical evidence 
indicates that he was first treated for his skin disorders in 
1997, many years after his discharge from service.  
Significantly, there is no medical opinion of record relating 
the veteran's current skin disorders to any incident of his 
period of active service, to include exposure to herbicides 
therein, and the veteran has not alluded to the existence of 
any such opinion. 

Although the veteran asserts that his current skin growths 
are related to his service, his sworn testimony and other 
statements do not constitute competent evidence to establish 
the etiology of his skin disabilities.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Under the circumstances, the claim for service connection for 
skin growths, to include as due to Agent Orange exposure, 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against presumptive service 
connection, and there simply is no competent evidence to 
support direct service connection, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53- 56.


ORDER

An effective date earlier than April 17, 2000, for the award 
of service connection for prostate cancer is denied.

Service connection for elevated PSA readings is denied.

Service connection for skin growths, to include as secondary 
to Agent Orange exposure, is denied.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



